Pezman, J. Claimant, Decatur and Macon County Hospital Association, A Corporation, presented its statements to the Department of Public Aid for services, which were rendered to the following individuals on the dates set forth thereafter: Margaret Taylor, 829 N. Illinois, Decatur, Illinois 5/2/65-6/25/65 Ruby Jane Van Norsdale, 451 Longview, Decatur, Illinois 4/21/65-5/ 1/65 Margaret T. McDaniel, 854 W. King, Decatur, Illinois 6/29/65-6/30/65 Fern Gertrude McDaniel, R.R. No. 1, Decatur, Illinois 6/25/65-6/30/65 Charles Mount, 422 West Eldorado, Decatur, Illinois 4/28/65 The Department of Public Aid had determined that the aforementioned recipients were eligible to receive aid under its program of Assistance to the Medically Indigent Aged, but the Department denied the claims for the services rendered on the basis that the claims were for services rendered prior to July 1, 1965, and that the appropriation for that biennium had lapsed. On June 6, 1966, claimant filed its complaint in the Court of Claims seeking to recover the sum of $2,356.97 for hospital services rendered to the five individual recipients heretofore mentioned. A Departmental Report was filed in the matter as exhibit “A,” and, pursuant to stipulation, was admitted into evidence. The Departmental Report consists of a letter from Harold O. Swank, Director of the Department of Public Aid, stating in effect that claimant is justly entitled to the amount claimed. Pursuant to the stipulation entered into on behalf of the Decatur and Macon County Hospital Association, by its attorneys, and the State of Illinois, by the Attorney General, the Departmental Report was admitted into evidence as the sole and only evidence in this cause. From this we find that the reasonable and equitable charges for services rendered by claimant to Margaret Taylor, Ruby Jane Van Norsdale, Margaret T. McDaniel, Fern Gertrude McDaniel, and Charles Mount amounted to $2,356.97. We find that the appropriation for payment of the same had lapsed, and that claimant is justly entitled thereto. Claimant is hereby awarded the sum of $2,356.97.